Title: To Thomas Jefferson from David Holmes, 8 December 1807
From: Holmes, David
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington 8th. Decr. 1807
                        
                        I have been requested to recommend Mr. Robt. Moss of Alexandria for the appointment of Marshal of this
                            District, from the charactor and deportment of this Gentleman I beleive his application entitled to consideration and
                            therefore take the liberty to mention him as a candidate for the Office in the event of Mr. Breents resignation
                        I am Sir with great respect & regard Your ob St
                        
                            David Holmes
                            
                        
                    